DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Explanation for Claim1 (Informational)
Support for claim 1 is as follows
A method for determining a region of interest (ROI) in an image associated with a subject implemented on at least one machine each of which has at least one processor and at least one storage, the method comprising: 
identifying slice information relating to multiple slices included in the image; ([0091] In step 604, slice information may be identified.  As used herein, the slices may refer to N slices of an image arranged in a certain sequence (e.g., from head to feet), wherein N is any positive integer.  The value of N may be default settings of the system, or may be set by a user (e.g., a doctor, a nurse, etc.).  In some embodiments, different subjects (e.g., different patients) may correspond to different values of N. For example, the system may determine a required scan range to determine the value of N according to physiological information of the subject (e.g., height, weight, etc.).  In some embodiments, one of the N slices may be selected and the slice information may be identified.  The slice information may include a size of a slice, a shape of the slice, a position of the slice, etc. In some embodiments, a region to which the slice belongs may be determined according to the slice information.  For example, whether the slice belongs to a vertex, a half head, a skull base, etc., may be determined according to the size and/or the shape of the slice. )
([0092] In step 606, a slice range of a sub-image may be determined based on the slice information.  As used herein, the sub-image may correspond to a part of the image, such as, a head sub-image, a neck sub-image, an abdomen sub-image, etc. For example, the slice range of the sub-image may be determined according to the identified slice position information (such as, a vertex, a half head, a skull base, etc.).  For example, if the selected slice in step 604 is the second slice and the identified slice information is the head, the slice range of the head sub-image may be determined as from the third slice to the ninth slice.)
determining the at least one sub-image based on the at least one slice range; (In 607, the sub-image may be determined based on the determined slice range.  For example, the head sub-image may be determined based on the slice range.)
for each of the at least one sub-image, 
acquiring a template corresponding to the sub-image, wherein the template relates to a probability graph associated with the ROI; determining a registration result by registering the sub-image with the template; and identifying a sub-ROI in the sub-image based on the registration result; and ([0093] In step 608, the sub-image may be registered based on a template.  In some embodiments, the template may be a standard image template.  In some embodiments, N cases may be acquired from any storage device (e.g., a database) described in the disclosure, and a composite statistics may be performed on data of the N cases.  Further, the standard image template may be generated by registering, fusing, and/or labeling manually by a doctor, etc. For example, head images and neck images of a plurality of patients may be determined respectively with the position of a foramen magnum and the position of an atlas as a boundary.  A head image template and a neck image template may be generated by registering, filtering, averaging, etc. In some embodiments, the templates may be generated based on an average population.  For example, if an image to be processed is from a certain patient, images (also referred to as "reference images") of multiple reference cases similar to or relating to the patient in age, gender, body size, anatomical location of an ROI, disease prediction, etc., may be searched in a database.  The image templates may be generated based on the reference images and the related information.  For example, an ROI of a reference case may be determined, and the ROI may be marked as an ROI mask (also referred to as "membrane" or "mask").  Images of multiple reference cases may correspond to multiple different masks.  The ROI may be marked automatically, manually, etc. The marking process may refer to that a specific part of an image may be blocked or covered and then the specific part of the image may be extracted.  Then, according to a mapping relationship (e.g., a deformation field based on an affine registering relation matrix and a non-rigid body registration), the mask of the ROI in each of the reference cases may be mapped to a coordinate space, for example, a coordinate space of an reference image, and a probability distribution of the ROIs may be determined.  Further, information corresponding to the ROIs in the multiple reference cases may be combined to obtain a probability graph (or an information profile).  In some embodiments, a probability value of a pixel in the probability graph may represent a position probability (i.e. a probability that the position is the target region) of a target region (i.e. an ROI where a blood vessel is located in).  In some embodiments, a probability value of a pixel in the probability graph may be in a range from 0 to 1.  In some embodiments, the greater a probability value of a pixel is, the greater a gray value of the pixel is, and the greater a position probability of a target region is.  In some embodiments, a probability range of the probability graph may be adjusted.  For example, a probability range of the information profile of a target region may be adjusted from more than 0 to more than 0.25 to reduce a searching region. )
([0095] In step 610, an ROI may be determined based on the registered sub-image.  In some embodiments, a combined ROI may be determined based on the determined ROIs of the sub-images.  For example, a head ROI and a neck ROI may be combined to obtain an ROI of a head-neck area.)

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15663909, filed on 9/25/2017 & 3/12/2019.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Additionally the abstract does not represent this Application’s claimed invention, but 15/663909.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the template relates to a probability graph associated with the ROI”.  This limitation is unclear. A ROI refers to a region of interest in an image.  This would be a plurality of pixels.  ROI do not have an associated “Probability graph”.  So it is not clear exactly Applicant is attempting to claim.  
The disclosure states “Further, information corresponding to the ROIs in the multiple reference cases may be combined to obtain a probability graph (or an information profile).  In some embodiments, a probability value of a pixel in the probability graph may represent a position probability (i.e. a probability that the position is the target region) of a target region (i.e. an ROI where a blood vessel is located in).”
From this we can state 
A Probability graph is determined combined information corresponding to the ROIs in the multiple reference cases.  Thus it is not from “a region of interest (ROI) in an image” as claimed, but from a plurality of images of different subjects.  

	Claim 1 recites “for each of the at least one sub-image”.  Which at least one sub-image does this refer to? (A)  “determining at least one slice range corresponding to at least one sub-image respectively in the multiple slices based on the slice information” (B) “determining the at least one sub-image based on the at least one slice range”
	Furthermore, this recursive definition is indefinite.  The sub-image is determined after it has already been used.  
	Also the slice range is determined from the sub-image which hasn’t been determined yet.
Claim 1 recites “determining the ROI in the image by combining at least one sub-ROI corresponding to the at least one sub-image.”.  What are you combining the one or more sub-ROI with?
	Claims 2-9 are rejected as dependent on a rejected claim and failing to cure its deficiencies.
Claims 11-20 are rejected under similar grounds as claims 1-10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Luping (2006/0280351).
Luping discloses 1. A method for determining a region of interest (ROI) in an image associated with a subject implemented on at least one machine each of which has at least one processor and at least one storage, the method comprising: 
identifying slice information relating to multiple slices included in the image; (Luping, paragraph 7, “Various methods for automatically generating a structured clinical report by using a pre-defined template structure and mapping it to the imaging data set of an organ (such as a CT or MR scan) are presented.”, each of CT & MRI inherently has multiple slices each containing meta information; see also paragraph 48)
determining at least one slice range corresponding to at least one sub-image respectively in the multiple slices based on the slice information; determining the at least one sub-image based on the at least one slice range; (Luping, paragraph 7, “The organ of interest may be segmented out from original image slices.  ”, Where this process requires finding which slices contains the organ, followed by segmenting out the organs from the slices; see also paragraph 50, “to segment the aorta”)
for each of the at least one sub-image, acquiring a template corresponding to the sub-image, 2(see paragraph 34, “a template (i.e., a knowledge structure) that describes the general structure of the tube-like organ can be defined based on prior knowledge of acceptable range and ratios of measurements amongst measurement nodes.”, The BRI of probability graph may include “range and ratios of measurements”); determining a registration result by registering the sub-image with the template; (Luping, paragraph 7, “Various methods for automatically generating a structured clinical report by using a pre-defined template structure and mapping it to the imaging data set of an organ (such as a CT or MR scan) are presented.”, where the mapping Is the registration; see also paragraph 79, “108 relates to template mapping.  In exemplary embodiments of the present invention, this method maps the measuring template onto an aneurysm volume to ensure that all necessary measurements for stent planning can be made.”) and identifying a sub-ROI in the sub-image based on the registration result; and (Luping, paragraph 7, “Since required measurements may be defined in the template, actual measurements can be automatically calculated for the structure.  Such measurements may be further refined in a three dimensional environment, and can be used to form a structured clinical report for further use.”, where measurements are determined (identified) for the sub-roi structure; see also paragraph 80, “1205 of template mapping 1200 measures the diameter above the renal artery (the first user-defined point) and the diameter at the proximal implantation site (the second user-defined point), and 1210 determines the diameter at 15 mm inferior to the proximal implantation site (the distance is measured along the centerline).  Next, at 1215 and 1220, the aortic bifurcation may be detected and the diameter at the aortic bifurcation (distal neck diameter) may be measured.  In some exemplary embodiments, the location of aortic bifurcation can be automatically detected.”, further detected are iliac arteries, renal artery)
determining the ROI in the image by combining at least one sub-ROI corresponding to the at least one sub-image.(Luping, Fig. 14, where the slices are combined and displayed for measurements)
  

Luping discloses 2. The method of claim 1, wherein the sub-image includes at least one of a head sub-image or a neck sub-image; the template includes at least one of a head image template or a neck image template; and the ROI includes at least one of a head ROI or a neck ROI.  (Luping, paragraph 101, “Thus, any functionality described in connection with an abdominal aortic aneurysm can just as well be applied to any organ or luminal structure, such as, for example, a large blood vessel or, for example the heart or liver, it being understood that mapping of a knowledge structure to an organ will involve different signature structures depending upon the organ under study.  ”)

Luping discloses 3. The method of claim 1, wherein the ROI is a region where a blood vessel is located in the image.  (Luping, Fig. 14, paragraph 7, “Since required measurements may be defined in the template, actual measurements can be automatically calculated for the structure.  Such measurements may be further refined in a three dimensional environment, and can be used to form a structured clinical report for further use.”, where measurements are determined (identified) for the sub-roi structure; see also paragraph 80, “1205 of template mapping 1200 measures the diameter above the renal artery (the first user-defined point) and the diameter at the proximal implantation site (the second user-defined point), and 1210 determines the diameter at 15 mm inferior to the proximal implantation site (the distance is measured along the centerline).  Next, at 1215 and 1220, the aortic bifurcation may be detected and the diameter at the aortic bifurcation (distal neck diameter) may be measured.  In some exemplary embodiments, the location of aortic bifurcation can be automatically detected.”,)

Luping discloses 4. The method of claim 1, wherein a shape of the ROI is a tubule, a ring, a 61Attorney Docket No. 20618-0042US01 circle, an oval, a triangle, a rectangle, or an irregular shape.  (Luping, Fig. 14)

Luping discloses 5. The method of claim 1, wherein the slice information relating to the multiple slices includes at least one of a size of each of the multiple slices, a shape of each of the multiple slices, or a position of each of the multiple slices.  (Luping, paragraph 7, “Various methods for automatically generating a structured clinical report by using a pre-defined template structure and mapping it to the imaging data set of an organ (such as a CT or MR scan) are presented.”, each of CT & MRI inherently has multiple slices each containing meta information which includes position and size and possibly shape)

Luping discloses 6. The method of claim 1, wherein the template is determined based on a plurality of reference images according to a statistical approach.  (Luping, see paragraph 34, “a template (i.e., a knowledge structure) that describes the general structure of the tube-like organ can be defined based on prior knowledge of acceptable range and ratios of measurements amongst measurement nodes.”, The BRI of probability graph may include “range and ratios of measurements”);

Luping discloses 7. The method of claim 6, wherein the plurality of reference images are images of a group sharing at least one characteristic with the subject.  (Luping ,see paragraph 34, “a template (i.e., a knowledge structure) that describes the general structure of the tube-like organ can be defined based on prior knowledge of acceptable range and ratios of measurements amongst measurement nodes.”, The BRI of probability graph may include “range and ratios of measurements”);

Luping discloses 8. The method of claim 1, wherein the determining the registration result by registering the sub-image with the template includes: determining the registration result by registering the sub-image with the template according to an affine registration.  (Luping, paragraph 74, “The typical method of ellipse mapping is to fit a parameterized ellipse model to the blood vessel region and minimize the fitting error.  In image processing, PCA is usually used to reduce the dimension of features (multi-variance), and is seldom used for ellipse mapping.  However, based on the mathematics behind it, this method can provide optimal directions along which the features are mainly distributed.  ”)

Luping discloses 9. The method of claim 1, wherein the determining the registration result by registering the sub-image with the template includes: determining one or more anatomical structural features in the sub-image and the template; performing an initial alignment on the sub-image and the 

Luping discloses 10. The method of claim 1, wherein the image includes a computed tomography angiography (CTA) image.  (Luping, paragraph 48, “[0048] Using the tomographic scan data (e.g., CT or MR image data) that has been acquired”, where CTA is a subset of tomographic scan data )

Claims 11-20 are rejected under similar grounds as claims 1-10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
        2 The Examiner is unable to determine what Applicant is attempting to claim.